Exhibit 10.3

 

Amendment to The Valspar Corporation 2009 Omnibus Equity Plan

 

Approved on October 20, 2009

 

Section 11.4 is amended and restated to read as follows:

 

Effect of Retirement or Other Termination

 

In the event of a Participant’s Retirement (as defined below), if and to the
extent provided in the agreement evidencing any Incentive described in this
sentence, (1) all outstanding Restricted Stock Awards, Stock Options, SARs and
Restricted Stock Units previously granted to the Participant will become 100%
vested, (2) the Participant shall be entitled to exercise any outstanding Stock
Options and SARs for the remainder of the original term of the Stock Option or
SAR, provided that if the Participant violates his/her Non-Compete Agreement (as
defined below), all of his/her unexercised Stock Options and SARs shall
terminate immediately and be forfeited to the Company and (3) the Participant
will become entitled to a distribution of any Performance Award as described in
Section 10.9. For purposes of this Plan, “Retirement” means the termination of
employment with the Company or a Subsidiary for any reason other than death,
Disability or Termination for Cause (as defined below) at any time after the
Participant has attained the age of fifty-five years or a different age
specified for a Participant for any Incentive) if the Participant has executed a
Non-Compete Agreement (as defined below). “Non-Compete Agreement” means an
agreement not to directly or indirectly render services (including consulting or
research) for a period of three years to any person or business organization
that is engaged in the development, manufacture and sale of any product, process
or service (including any component thereof or research to develop information
useful in connection with a product or service) that is being designed,
developed, assembled, manufactured, marketed or sold by anyone other than the
Company and which is of the same general type, performs similar functions,
competes with or is used for the same purposes as a product of the Company or a
Subsidiary. “Termination for Cause” means the termination of employment with the
Company or a Subsidiary as a result of an illegal act, gross insubordination or
willful violation of a policy of the Company or a Subsidiary by a Participant.

 

 


--------------------------------------------------------------------------------